DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Smith on April 28, 2022.

The application has been amended as follows: 

Claim 1 is amended to read:


An aircraft seat, comprising: 
a seat back coupled to a shell of one or more passenger compartment shell sections of a passenger compartment installed within an aircraft cabin, the seat back coupled to the shell by a first set of linkages, the linkages having two pivot points, a first pivot point located at the seat back and a second pivot point located at the shell;
 the seat back configured to move from a first seat back position to a second seat back position by the set of linkages; and 
a seat pan coupled to a floor of the aircraft cabin proximate to an ottoman installed within the passenger compartment, the seat pan configured to move from a first seat pan position to a second seat pan position, 
the seat back being in contact with a surface of the seat pan when the seat back is in the first seat back position and the seat pan is in the first seat pan position, 
the seat back being separated from the surface of the seat pan when the seat back is in the second seat back position and the seat pan is in the second seat pan position,
the seat back being configured to move independently of the seat pan when the seat back transitions between the first seat back position and the second seat back position.

Claim 15 is amended to read:
	
	A passenger compartment of an aircraft cabin comprising:
	one or more passenger compartment shell sections;
	an ottoman;
	an aircraft seat, comprising:
		a seat back coupled to a shell of the one or more passenger compartment shell sections, the seat back coupled to the shell by a first set of linkages, the linkages having two pivot points, a first pivot point located at the seat back and a second pivot point located at the shell, the seat back configured to move from a first seat back position to a second seat back position by the set of linkages; and
		a seat pan coupled to a floor of the aircraft cabin proximate to the ottoman, the seat pan configured to move from a first seat pan position to a second seat pan position,
		the seat back being in contact with a surface of the seat pan when the seat back is in the first seat back position and the seat pan is in the first seat pan position,
		the seat back being separated from the surface of the seat pan when the seat back is in the second seat back position and the seat pan is in the second seat pan position,
		the seat back being configured to move independently of the seat pan when the seat back transitions between the first seat back position and the second seat back position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Savard (US 20140246886) teaches a movable seat back and seat pan where the seat back is coupled to the shell of the seat compartment, and, as illustrated by Ehrmann (US 10315772), ottomans are an obvious modification to include for aircraft seats. However, Savard fails to teach or make obvious having a linkage with two pivot points attaching to the seat back and shell. Therefore, claims 1 and 15 and dependent claims thereof are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647